DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed September 26, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Specification

The amendments to the specification filed September 26, 2022 resolve the objection to the specific set forth previously. 
In cases such as this where only small changes are made to the specification, it is not necessary to provide marked up and clean copies of the entire specification as amendments to just the affected locations can be set forth such as by using paragraph numbers. In cases such as this, the actual amendments made are readily apparent compared to providing the amendment in the context of a whole disclosure. 

Drawings

The drawing was received on September 26, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Given the amended wording of the claim, it appears that the administered prodrug is a single compound – oxazaphosphorine. But then the claim goes on to indicate that oxazaphosphorine is cyclophosphamide, ifosfamide or a combination thereof, suggesting that what appears to be a single compound can have two different structures or be a combination of the compounds. Therefore it is not clear what must be administered.
Please clarify.
If Applicants intended this claim to require the selection of the genus of oxazaphosphorine from the Markush group of claim 4 and then further specifying that the particular oxazaphosphorine prodrug administered is cyclophosphamide, ifosfamide or a combination thereof, alternate language such as that present in the previous version of claim 6 should be used. That wording makes it clear that oxazaphosphorine is a genus which includes the compounds cyclophosphamide and ifosfamide and it is one or both of those compounds that are administered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4, 6 – 12, 14, 16, 17 and 30 – 36 were rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Lancet, 2001) further in view of Walker et al. (WJG, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 26, 2022 and those set forth herein.
Applicants traverse those rejections on the grounds that since patients who had chemotherapy were excluded from the study in the primary reference Lohr et al., those skilled persons in the art would have been discouraged from performing the microencapsulation cell-mediated treatment disclosed herein to patients who are resistant to gemcitabine and nab-paclitaxel as such patients have undergone chemotherapy.
These arguments are unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. That the selection criteria for inclusion in the study of Lohr et al. were those patients that has not received chemotherapy does not rise to the level of teaching away from the use of the treatment system in patients whose pancreatic cancer is resistant to gemcitabine and nab-paclitaxel. The patients in Lohr had stage III-IV inoperable adenocarcinoma (p 1591, col 2, ¶ 2). Walker discloses that the doublet treatment of gemcitabine and nab-paclitaxel are being investigated as first line treatment for pancreatic cancer, but invariably, patients with advanced metastatic disease will progress (¶ bridging p 2224 and 2225 and p 2225, col 1, ¶ 2) and a regimen containing ifosfamide and mitomycin was disclosed as a second line therapy under investigation (table 3). Given the advantages of site specific generation of the active principle using the system of Lohr et al. along with a prodrug such as ifosfamide, the person of ordinary skill in the art would be motivated to use Lohr’s system in patients whose pancreatic cancer has progressed after front line treatment with gemcitabine and nab-paclitaxel and thus have developed resistance to the regimen in light of the teachings of Walker et al. and their knowledge as discussed in greater detail on p 11 – 12 of the Office Action mailed May 26, 2022.
Claim 30 has been amended to require that “the capsule is administered multiple times along with the prodrug”. Lohr et al. states that the findings suggest that arterial blood flow is required to ensure both adequate survival of the encapsulated CYP2B1 cells and to allow good intratumoral diffusion of active metabolites (p 1592, col 2, ¶ 2). Given the likely need for repeated administration of chemotherapy and the uncertainty about cell survival, it would be obvious to administer the capsules multiple times. The administration of multiple capsules allows for localized prodrug generation in different areas around the tumor. Administration of the cell containing capsules with eac subsequent cycle will insure that the cells required to transform the prodrug into the active metabolite that actually will treat the tumor cells are capable of activating the prodrug.

Claim(s) 1 – 4, 6 – 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Lancet, 2001) in view of Walker et al. (WJG, 2014) and Salmons et al. (Bioprocessing Journal, 2007).
Lohr et al. discloses the encapsulation of allogenic cells in a cellulose sulphate capsule that confines the cells and protects them from the host’s immune system (p 1591, sentence bridging cols 1 and 2). The cells are angiographically placed in arteries feeding a primary pancreatic tumor on day 0 (p 1591, col 2, ¶ 1 and p 1592, col 1, ¶ 2), which reads on administering at the site of the tumor. On day 2, chemotherapy is begun with 1 g/m2 body surface of the oxaphosphorine ifosfamide administered on 3 consecutive days as a 1 hour infusion, reading on systemic administration, and then the regimen was repeated on days 23 – 25 (p 1592, col 1, ¶ 3), which is at least 18 days between cycles. The encapsulated cells are human 293 cells stably transfected with a CYP2B1 expression construct, a cytochrome P450 (p 1591, col 2, ¶ 1). Ifosfamide is a oxaphosphorine chemotherapeutic agent that is metabolized by liver enzymes such as CYPB21 into 4-hydroxyifosfamide, which then subsequently decays to the short half-life active species of phosphoramide mustard and acrolein that alkylate DNA and proteins respectively (p 1591, col 1, ¶ 1). The tumors did not grow in all 12 patients with two having a partial response and two having a minor response, but the treated patients had longer median survival times than control (¶ bridging cols 1 and 2 on p 1592). 
Lohr does not disclose three or more cycles of prodrug administration.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of ifosfamide chemotherapy cycles administered in the regimen disclosed by Lohr et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the timing and cycling of chemotherapeutic agents administered to treat cancer is a results effective parameter the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal timing of the onset and number of cycles in order to best achieve the desired results. In the tumors are responding to the treatment, then additional cycles would reasonably be expected to continue to treat the tumor. Lohr et al. commences treatment on day 2 when the cells were administered on day 0, which is at least 24 hours after administration of the cells. There is no evidence of record as to the criticality of the claimed number of cycles. The prodrug is activated which requires access to the interior of the capsule where the cytochrome P450 is present, indicating that the capsule is permeable to the prodrug. These data indicate that the capsules are permeable to the ifosfamide to be activated by the cytochrome P450 encapsulated cells.
The treatment of gemcitabine and nab-paclitaxel resistant pancreatic cancer is not disclosed.
Walker et al. discloses that there are an increasing number of first-line therapeutic treatment options for locally advanced or metastatic cancer, but the optimal choice for second-line and beyond treatment is less well-defined (abstract). Among the ongoing clinical trials for new standards of care for first-line treatment of pancreatic cancer is a doublet treatment regimen of gemcitabine plus nab-paclitaxel (¶ bridging p 2224 and 2225). Invariably, regardless of front-line therapy, patients with advanced/metastatic disease will progress and the treatment choice becomes murkier (p 2225, col 1, ¶ 2). A number of second line and beyond therapies are reviewed in the remainder of the article, including those that do not contain gemcitabine. Among such therapies is a regimen of mitomycin and ifosfamide (table 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the treatment regimen of Lohr et al. comprising ifosfamide in patients that have progressed after front line treatment with gemcitabine and nab-paclitaxel and thus have developed resistance to the regimen. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because ifosfamide is a distinct chemotherapeutic agent from gemcitabine and nab-paclitaxel and progression after treatment with this regimen indicates resistance to these agents. The administration of a new chemotherapeutic agent with localized activation in the area of the tumor due to the encapsulated cell methodology of Lohr et al. would reasonably be expected to treat the cancer that has progressed following treatment with gemcitabine and nab-paclitaxel. The timing and cycling of chemotherapeutic agents administered to treat cancer is a results effective parameter the person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal timing of the onset and number of cycles in order to best achieve the desired results.
That the CYP2B1 expression is regulatable is not disclosed.
Salmons et al. discloses factors relating to the good manufacturing process (GMP) production of an encapsulated cell therapy product (whole document, e.g., title) including NovaCaps®, cells genetically modified to overexpress cytochrome P450 that are encapsulated in biologically inert cellulose sulphate polymers and administered to pancreatic cancer patients along with low doses of ifosfamide (p 38, col 1, ¶ 1 and figure 1). This figure indicates that the capsules is semipermable, allowing small molecules such as nutrients to enter but not large enough for cells of the immune system to enter (caption of figure 1). If desired, it is possible to design gene expression constructs that allow for manipulation of expression levels, such as by using antibiotic dependent switch mechanisms (p 43, col 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to a regulatable gene construct for use in the method of Lohr et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such gene expression constructs are known in the art and can provide a mechanism to increase gene expression when needed, such as at the time of ifosfamide administration, but lower levels or no expression at the time in between cycles when the tumor localized cytochrome P450 expression is not needed. 
As to claims 16 and 17, “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The person of ordinary skill in the art would routinely optimize the porous nature of the capsule shell and the number of cells that are encapsulated to optimize the amount of cytochrome P450 that is produced to optimize the conversion of ifosfamide to its active metabolites for tumor treatment.

Applicants do not present any arguments regarding Salmons et al. for the Examiner to address herein.

Claim(s) 1 – 4, 6 - 12 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Lancet, 2001) in view of Walker et al. (WJG, 2014) and Hauser et al. (XIC Intl Wkshop on Bioencapsulation, 2006).
Lohr et al. and Walker et al. are discussed above.
The number of encapsulated cells is not explicitly disclosed.
Hauser et al. discloses the encapsulation of HEK293 cells stably transfected with expression vectors containing the CYP2B1 gene that were then encapsulated using sodium cellulose sulphate (p 1). The process was optimized and resulted in 700 µm diameter capsules containing about 450 cells per capsule directly after encapsulation (p 2, ¶ 4) that rose to about 6 x 103 cells per capsule after cultivation in a bioreactor but the increased doubling time as growth progressed may be caused by limited oxygen supply mediated through the capsule membrane (p 3, ¶ 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of cells per capsule. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because sodium cellulose sulphate can be used to encapsulate cells and the number of cells increased by growth after encapsulation. However, the capsule interior can limit cell growth and the cells must be able to express the desired protein even if they are not actively dividing even if more cells might result in the expression of more protein. Therefore, the number of cells in the capsule is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. There is no evidence of record as to the criticality of the claimed numbers of cells.

Applicants do not present any arguments regarding Hauser et al. for the Examiner to address herein.

Claim(s) 1 – 4, 6 - 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Lancet, 2001) in view of Walker et al. (WJG, 2014), Gunzburg et al. (US 6,540,995) and Saller et al. (US 6,776,985).
Lohr et al. and Walker et al. are discussed above.
The presence of pores of a particular size in the capsule membrane is not explicitly disclosed.
Gunzburg et al. discloses capsules encapsulating cytochrome P450 producing cells and cytochrome P450 producing retroviral packaging cells and the treatment of cancer or other relevant diseases with such capsules (whole document, e.g., abstract). Encapsulation of the cells within a semi-permeable membrane allows for the capsules to become well engrafted in the host, become vascularized and do not elicit a host immune or inflammatory response to permit long term retroviral vector delivery in vivo (col 7, ln 15 – 24). The pores are sized to allow cytochrome P450, nutrition factors or viral particles to permeate but are not permeable for any cell of the immune system so as to completely protect the cytochrome P450 producing cells from the cells of the host immune system (col 7, ln 25 – 32). The capsules can be made from materials such as cellulose sulphate (col 7, ln 63).
Saller et al. discloses encapsulated cells producing viral particles and the use of such encapsulated cells (whole document, e.g., abstract). The preparation of the cellulose sulphate capsules used in the invention have been described elsewhere but the properties of the capsules such as size, pore size, wall thickness and mechanical properties depend on factors such as the preparation method (col 2, ln 46 – 62). While the pores of such capsules allow for the continual production of viral particles and are large enough to allow antibodies and complement to enter the capsule, no evidence of gross immune or inflammatory response has been observed, the capsules become well engrafted and rapid vascularize (col 2, ln 63 – col 3, ln 10). The porous capsule wall have a surface pore size between 80 and 150 nm, preferably 100 – 120 nm (col 3, ln 46 – 49).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encapsulate the cells of Lohr et al. in a porous cellulose sulphate capsule as disclosed by Gunzburg et al. and Saller et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such cytochrome P450 producing cells can be encapsulated in porous membranes, even those with pores allowing access of immune cells, without showing an immune response while allowing for entry and exit of materials such as cytochrome P450 and/or viral particles to permeate the encapsulating material and such pores can be in the range of 80 – 150 nm in size. Larger pores will increase the permeability of the capsule membrane and the rate at which materials such as the prodrug, nutrient and cytochrome P450 or viral particles are able to enter or leave the capsule.

Applicants do not present any arguments regarding Gunzburg et al. and Saller et al. for the Examiner to address herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618